Citation Nr: 0123797	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  92-13 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which found that the veteran had 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a bipolar disorder, but 
denied the benefit sought on appeal.  In October 1997, the 
Board reviewed the issue of service connection for a 
psychiatric disorder and remanded the case to the RO for 
further development.  The requested development having been 
completed, but the benefit sought having continued to be 
denied by the RO, this matter is returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Resolving all reasonable doubt in favor of the veteran, 
behavior characteristic of manic episodes began during active 
service.  As such, the veteran's bipolar disorder began 
during active service.


CONCLUSION OF LAW

The veteran's bipolar disorder was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for a bipolar disorder and its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete this claim under the 
Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 
(Aug. 19, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The veteran was afforded VA 
examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record reveals that the veteran did not 
participate in any psychiatric treatment during his active 
service.  He was discharged with no notation of mental 
illness in 1967, and did not seek psychiatric treatment for 
what is now diagnosed as a bipolar disorder until 1970.  A 
statement submitted from a fellow serviceman reflects, 
however, that the veteran seemed to live in a fantasy world 
at the time he met him in 1964; having periods of depression 
and extremely high points when he lived by his own rules.  
The veteran's mother and cousin also submitted statements 
revealing that the veteran's behavior seemed to change during 
his active service.

As stated above, the veteran's service medical records are 
void of any psychiatric treatment.  His personnel records 
show that he was commended for performing his duties in a 
satisfactory manner during his first tour of duty.  During 
his second tour, however, the veteran was court-martialed for 
wrongfully appropriating monies from a fellow airman.  The 
veteran was also punished during his second tour of duty for 
being absent without leave for an extended period of time.

A statement submitted by a fellow post-service co-worker 
indicates that he met the veteran in February 1967, 
approximately one month following the veteran's discharge 
from service.  The co-worker described the veteran as high 
strung, hyper, and very volatile, stating that "[the 
veteran] reaches a point where he can do no wrong."

The medical evidence of record reveals that the veteran was 
treated on a sporadic basis following his 1970-1971 
psychiatric hospitalization.  He began regular treatment with 
the VA, including the use of medication, following a 1988 
diagnosis of bipolar disorder.  The examining psychiatrist 
noted at that time that the veteran had probably been 
mentally ill for a long time prior to his initiation of 
treatment.  In November 1993, the veteran began treatment 
with a private psychiatrist and in November 1994, the 
treating psychiatrist opined, after having reviewed the 
evidence as outlined above, that the veteran's bipolar 
disorder developed during his active military service.

In October 1998, the veteran underwent two VA psychiatric 
examinations in an effort to determine when his psychiatric 
impairment began as the Board notes that there is no question 
that the veteran currently has a bipolar disorder.  The first 
VA psychiatrist to examine the veteran rendered a diagnosis 
of bipolar disorder, but declined to render an opinion as to 
when it began.  That psychiatrist only noted that the first 
"official evidence" of a bipolar disorder was the veteran's 
hospitalization in 1971, stating that there were unmistakable 
and pronounced signs of a psychiatric disorder at that time.  
The second VA psychiatrist to examine the veteran also 
rendered a diagnosis of bipolar disorder and opined that it 
was conceivable that the veteran's actions during service 
were representative of the reckless, uninhibited behavior 
characteristic of manic episodes.  That psychiatrist added 
that the veteran's disability was a result of a bipolar 
disorder and not alcohol dependence.

Considering the evidence as outlined above, the Board finds 
that a reasonable doubt exists regarding the time at which 
the veteran's bipolar disorder began.  Specifically, the 
veteran's treating psychiatrist firmly believes that the 
veteran's disorder began during service and a VA evaluating 
psychiatrist agrees that the veteran's actions during service 
could have been representative of manic episodes.  The only 
medical evidence which could be construed as negative is the 
VA psychiatrist's statement that the first official evidence 
of a psychiatric disorder is the record of a 1971 
hospitalization.  It is noted with great interest, however, 
that that psychiatrist declined to render an opinion as to 
when the veteran's psychiatric disorder may have actually 
begun.  Because that psychiatrist did not render such an 
opinion, the only medical opinions on point are deemed to be 
favorable to the veteran's claim.  As such, the Board will 
resolve all reasonable doubt in favor of the veteran and find 
that his bipolar disorder began during service.  
Consequently, service connection for a bipolar disorder is 
hereby granted.


ORDER

Service connection for a bipolar disorder is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

